Exhibit 10.1

NON-COMPETE AND CONFIDENTIALITY AGREEMENT

This Non-Compete and Confidentiality Agreement (this “Agreement”) is effective
as of the 1st day of January, 2018 between Leggett & Platt, Incorporated
(“Company”), a Missouri corporation, and Jack Crusa (“Executive”).

RECITALS

A. Executive, through his global work in Company’s Specialized and Industrial
Products Segments as well as his participation in company-wide strategy and
management sessions, is intimately familiar with many of Company’s products,
customers and suppliers, has obtained confidential and trade secret business
information of Company and its subsidiaries and has developed valuable
expertise, goodwill, and business contacts and relationships through his long
tenure at the Company.

B. Company wishes to restrict Executive’s ability to use such confidential
information, trade secrets, expertise, business contacts and business
relationships in competition with Company’s business pursuits.

C. Company and Executive have agreed to enter into this Agreement in recognition
of the above.

NOW THEREFORE, in consideration of the above and for good and valuable
consideration, herein set forth, the parties intending to be legally bound agree
as follows:

AGREEMENT

1. Non-Competition. From January 1, 2018 and continuing for a period of three
(3) years thereafter, Executive agrees as follows:

1.1. Executive will not (either individually or through any entity in which he
may be an employee, agent, consultant, advisor, director, shareholder, partner
or otherwise affiliated) directly or indirectly in any part of the Territory

 

  a. engage in any Competitive Activities;

 

  b. design, develop, manufacture, assemble, process, distribute, market or sell
any Covered Products, or advise, represent or consult with any party not
affiliated with Company in performing any of the foregoing;

 

  c. solicit orders from or seek to do business with any customer or competitor
of the Company or its affiliates relating to Covered Products or Competitive
Activities; or

 

  d. influence or attempt to influence any employee, representative, advisor,
customer, or supplier of Company to terminate their employment or relationship
with the Company or its affiliates, or to alter their relationship in a way that
would be detrimental to the Company or its affiliates.

1.2. Company’s subsidiaries and affiliates (i) are third party beneficiaries of
this Section, (ii) shall have all rights and remedies allowed in law or equity
(including injunctive relief) to prevent further violations, and (iii) may also
seek damages resulting from any violation. Executive has reviewed this Section
and agrees the covenants are reasonable and necessary to protect Company and its
affiliates.

 

1



--------------------------------------------------------------------------------

1.3. “Competitive Activities” means any manufacture, sale, distribution,
engineering, development, design, management, promotion, organization,
direction, capitalization, fundraising or other activities to compete, or form,
promote, advance or develop any business which competes, with the business of
the Company or any of the Company’s subsidiaries or affiliates.

1.4. “Covered Product” means any products produced or sold by the Company, or
any of the Company’s affiliates, joint ventures or subsidiaries (and any
products that are competitive with or substitutes for such products), during
Executive’s service as an employee to the Company.

1.5. “Territory” means all of North America, Asia, Europe, and all other parts
of the world in which Executive performed his duties for Company (including
without limitation the location of the businesses he managed directly or
indirectly) at any time within the last five years or where Company has sold any
Covered Products.

2. Confidentiality. Executive shall consider all information furnished by, or
concerning, Company to be confidential and shall not disclose any such
information to any other person, unless Executive obtains written permission
from Company to do so. This paragraph shall apply, but is not limited to,
drawings, specifications, or other documents prepared by Executive for Company
in connection with the Executive’s employment. “Confidential Information” shall
include, without limitation, information not generally known or disclosed to the
public relating to Company’s present, past or future products, manufacturing
procedures, processes, methods, equipment, compositions, raw materials,
technology, inventions, formulas, trade secrets, finances, information systems,
accounting, engineering, marketing, merchandising, personnel, research and
development programs, purchasing, sales methods, business records, suppliers,
contracts, costs of production and overhead, customer lists, customer names and
requirements, pricing and pricing strategies and any other confidential,
technical, business or market information or data, and including analyses,
compilations, forecasts, studies, or other documents prepared by Company or its
consultants and any and all documents prepared by Executive which contain,
utilize and/or are based upon any such Confidential Information.

3. Violation of Terms. In the event that Company becomes aware of information
giving rise to a good faith belief that Executive may have violated or may be
violating the terms of Sections 1 or 2, or both, Company shall be entitled to
reasonably investigate whether such a violation has occurred or is occurring,
and Executive agrees to cooperate in any such investigation by providing
complete and truthful information, including documents and testimony, to Company
upon its request and without charge. Company shall not be required to institute
legal proceedings in order to conduct an investigation pursuant to this section,
but Company shall not be precluded from doing so. During the pendency of the
good faith investigation, Company shall have no obligation to make any payment
otherwise due under Section 4. If such good faith investigation concludes
without a finding of breach, Company shall promptly pay Executive any missed
payment.

In the event of a breach of Sections 1 or 2, or both, by Executive, Company
shall have no further obligation to make the payments set forth in Section 4
below, and shall be entitled to immediately withhold such payments as have not
been made and, at its election, seek specific performance of Executive’s
obligations hereunder, seek recovery of any payments that have already been made
to Executive hereunder plus compensatory and other damages, or seek any
combination of equitable relief and damages that is permissible under applicable
law. Executive further agrees that any breach or threatened breach of Sections 1
or 2, or both, will cause irreparable injury to Company, and that money damages
alone will not provide an adequate remedy to Company. In addition, Company shall
be entitled to recover reasonable attorney fees and other costs in the event it
prevails in any legal action or other proceedings to enforce any section of this
Agreement.

 

2



--------------------------------------------------------------------------------

4. Payment. In consideration for Executive’s covenants set forth herein, Company
shall pay Executive a total sum of $450,000, less lawful withholdings and other
required taxes, to be paid in three (3) annual installments of $150,000 each, on
January 15, 2018, January 15, 2019 and January 15, 2020, contingent on
Executive’s compliance with Sections 1 and 2. Executive understands and agrees
that Company (or any of its representatives) has made no express or implied
representations concerning the tax implications of any noncompete payment made
to Executive pursuant to this Agreement.

5. Term and Termination. This Agreement is effective as of the date first set
forth above, and will remain in force until the expiration noted in Section 1.

6. Governing Law. This Agreement shall be governed by the laws of the State of
Missouri. Any claim, action or proceeding seeking to interpret or enforce any
provision of, or based on any right arising out of, this Agreement shall only be
brought in a state or federal court having situs within a court of Jasper
County, Missouri or the federal district court for the Western District of
Missouri and each of the parties consents and submits to the exclusive
jurisdiction of such courts (and to the appropriate appellate courts) in any
such claim, action or proceeding, and further waives any objection it may have
now or hereafter to such venue, including any objection based on the grounds of
forum non conveniens.

7. Severability and Modification. Should any provision of this Agreement be
declared or be determined by any Court of competent jurisdiction to be illegal,
invalid, void, or unenforceable, the legality, validity and enforceability of
the remaining parts, terms, or provisions shall not be affected thereby, and any
said illegal, unenforceable or invalid part, term or provision shall be deemed
not to be a part of this Agreement. While the parties agree that the
restrictions imposed in this Agreement are reasonable and necessary to protect
the legitimate interest of Company, if any provision of this Agreement should
later be determined to be invalid or unenforceable to any extent, the parties
agree that the remainder of this Agreement shall not in any way be affected and
shall be enforced to the greatest extent provided by law. The parties further
agree that a court may reasonably modify this Agreement by narrowing any
provisions found to be unenforceable to the extent necessary to make them
enforceable, and making a corresponding equitable reduction to the compensation
otherwise due under Section 4 to reflect the lesser value of the restriction as
narrowed.

8. Related Agreements. Company and Executive acknowledge and agree that there
are other agreements between them that provide for similar obligations to those
set forth herein. This Agreement, and the obligations of the parties hereunder,
shall be in addition to any obligations provided under other agreements existing
or that may in the future be executed between Company and Executive. Nothing in
this Agreement shall, or shall be deemed to, supersede, replace or modify any of
the provisions of such other agreements, and nothing in any other agreements
between Company and Executive, whether previously or subsequently executed,
shall amend, modify, supplement or alter this Agreement unless and to the extent
such other agreement is made in writing and expressly provides that it amends,
modifies, supplements or alters this Agreement.

 

      LEGGETT & PLATT, INCORPORATED /s/ Jack D. Crusa     By:   /s/ Scott S.
Douglas Jack Crusa             Title:   Senior Vice President         Date:  

12-4-17

    Date:  

12-4-17

 

3